 

RESTRICTED STOCK AGREEMENT

 

NEUMEDIA, INC.

 

RESTRICTED STOCK AGREEMENT (the “Agreement”) made as of December 28, 2011 (the
“Grant Date”), between NeuMedia, Inc., a Delaware corporation (the “Company”),
and Robert Ellin (the “Holder”).

 

WHEREAS, in exchange for his valuable prior services to the Company, the Company
desires to offer to the Holder shares of the Company’s common stock, $.0001 par
value per share (“Common Stock”), all on the terms and conditions hereinafter
set forth; and

 

WHEREAS, the Holder wishes to accept said offer.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.           Terms of Grant. The Holder hereby accepts the offer of the Company
to issue to the Holder, in accordance with the terms of this Agreement, three
million six hundred thousand (3,600,000) shares of Common Stock (such shares
subject to adjustment pursuant to Subsection 2.1(g) hereof, the “Granted
Shares”).

 

2.           Vesting and Other Restrictions.

 

(a)          Vesting Schedule. The Granted Shares are fully vested on the date
of this Agreement.

 

(b)          Prohibition on Transfer. The Holder recognizes and agrees that all
Granted Shares, even if fully vested in accordance with Section 2(a), may not be
sold, transferred, assigned, hypothecated, pledged, encumbered or otherwise
disposed of, whether voluntarily or by operation of law, other than to the
Company (or its designee) for a period of two (2) years from the date such
shares vest in accordance with Section 2.1(a) (the “Holding Period”). The
Company shall not be required to transfer any Granted Shares on its books which
shall have been sold, assigned or otherwise transferred in violation of this
Subsection 2.1(b), or to treat as the owner of such Granted Shares, or to accord
the right to vote as such owner or to pay dividends to, any person or
organization to which any such Granted Shares shall have been so sold, assigned
or otherwise transferred, in violation of this Subsection 2.1(b).

 

 

 

 

(c)          Escrow. The certificates representing all Granted Shares issued to
the Holder hereunder shall be delivered to the Company and the Company shall
hold such Granted Shares in escrow as provided in this Subsection 2.1(c). The
Company shall release from escrow and deliver to the Holder within thirty (30)
days of the Holding Period (with respect to any vested shares) a certificate for
the whole number of Granted Shares which have vested and for which the Holding
Period has expired. In the event that the vesting conditions set forth above
have not been satisfied prior to the expiration of the Measurement Period, the
Company shall release from escrow as of the last date of the Measurement Period
and cancel a certificate for the number of Granted Shares so forfeited. Any
securities distributed in respect of the Granted Shares held in escrow,
including, without limitation, shares issued as a result of stock splits, stock
dividends or other recapitalizations, shall also be held in escrow in the same
manner as the Granted Shares.

 

(d)          Failure to Deliver Granted Shares. In the event that the Granted
Shares to be cancelled by the Company under this Agreement or subject to the
Holding Period are not in the Company’s possession pursuant to Subsection 2.1(c)
above or otherwise and the Holder or the Holder’s successor or permitted
assignee fails to deliver such Granted Shares to the Company (or its designee),
the Company may immediately take such action as is appropriate to transfer
record title of such Granted Shares from the Holder to the Company (or its
designee) and treat the Holder and such Granted Shares in all respects as if
delivery of such Granted Shares had been made as required by this Agreement. The
Holder hereby irrevocably grants the Company a power of attorney which shall be
coupled with an interest for the purpose of effectuating the preceding sentence.

 

(e)          Adjustments. The Company’s 2011 Equity Incentive Plan (the “Plan”)
contains provisions covering the treatment of the Granted Shares in a number of
contingencies such as stock splits and mergers. Provisions in the Plan for
adjustment with respect to the Granted Shares and the related provisions with
respect to successors to the business of the Company are hereby made applicable
hereunder and are incorporated herein by reference.

 

3.           General Restrictions on Transfer of Granted Shares.

 

(a)          The Holder agrees that in the event the Company proposes to offer
for sale to the public any of its equity securities and such Holder is requested
by the Company and any underwriter engaged by the Company in connection with
such offering to sign an agreement restricting the sale or other transfer of
Granted Shares, then it will promptly sign such agreement and will not transfer,
whether in privately negotiated transactions or to the public in open market
transactions or otherwise, any Granted Shares or other securities of the Company
held by him or her during such period as is determined by the Company and the
underwriters, not to exceed ninety (90) days following the closing of the
offering, plus such additional period of time as may be required to comply with
NASD Rule 2711 or similar rules thereto (such period, the “Lock-Up Period”).

 

2

 

 

Such agreement shall be in writing and in form and substance reasonably
satisfactory to the Company and such underwriter and pursuant to customary and
prevailing terms and conditions. Notwithstanding whether the Holder has signed
such an agreement, the Company may impose stop-transfer instructions with
respect to the Granted Shares or other securities of the Company subject to the
foregoing restrictions until the end of the Lock-Up Period.

 

(b)          The Holder acknowledges and agrees that neither the Company nor its
shareholders nor its directors and officers, has any duty or obligation to
disclose to the Holder any material information regarding the business of the
Company or affecting the value of the Granted Shares at any time, including,
without limitation, any information concerning plans for the Company to make a
public offering of its securities or to be acquired by or merged with or into
another firm or entity.

 

4.           Purchase for Investment; Securities Law Compliance. The offering
and sale of the Granted Shares have not been effectively registered under the
Securities Act of 1933, as amended (the “1933 Act”). The Holder hereby
represents and warrants that he or she is acquiring the Granted Shares for his
or her own account, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Granted Shares. The Holder
understands that because the Granted Shares have not been registered under the
1933 Act, the Holder must continue to bear the economic risk of the investment
for an indefinite period of time. The Holder represents and warrants that the
Holder (a) has been furnished with all information which it deems necessary to
evaluate the merits and risks of the receipt of the Granted Shares, (b) has had
the opportunity to ask questions concerning the Granted Shares and the Company
and all questions posed have been answered to his or her satisfaction, (c) has
been given the opportunity to obtain any additional information he or she deems
necessary to verify the accuracy of any information obtained concerning the
Granted Shares and the Company and (d) has such knowledge and experience in
financial and business matters that the Holder is able to evaluate the merits
and risks of investing in the Granted Shares and to make an informed investment
decision relating thereto. The Holder specifically acknowledges and agrees that
any sales of Granted Shares shall be made in accordance with the requirements of
the 1933 Act, in a transaction as to which the Company shall have received an
opinion of counsel satisfactory to it confirming such compliance. The Holder
shall be bound by the provisions of the following legend which shall be endorsed
upon the certificate(s) evidencing the Granted Shares issued:

 

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws.”

 

3

 

 

5.           No Rights as a Stockholder. The Holder shall not have any rights as
a stockholder with respect to the Granted Shares, including voting and dividend
rights, unless and until such Granted Shares shall have vested in accordance
with the terms hereof, and in all cases subject to the restrictions set forth
herein.

 

6.           Legend. All certificates representing the Granted Shares to be
issued to the Holder pursuant to this Agreement shall have endorsed thereon a
legend substantially as follows:

 

“The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Agreement dated as of December 28, 2011 with this
Company, a copy of which Agreement is available for inspection at the offices of
the Company or will be made available upon request.”

 

7.           Tax Liability of the Holder and Payment of Taxes. The Holder
acknowledges and agrees that any income or other taxes due from the Holder with
respect to the Granted Shares issued pursuant to this Agreement, shall be the
Holder’s responsibility. Without limiting the foregoing, the Holder agrees that,
to the extent that the lapsing of restrictions on disposition of any of the
Granted Shares or the declaration of dividends on any such shares before the
lapse of such restrictions on disposition results in the Holder’s being deemed
to be in receipt of earned income, the Company shall be entitled to immediate
payment from the Holder of the amount of any tax required to be withheld by the
Company under applicable tax law. The Holder has been given the opportunity to
obtain the advice of his or her tax advisors with respect to the tax
consequences of the purchase of the Granted Shares and the provisions of this
Agreement.

 

Upon execution of this Agreement, if the Holder is a United States tax payer,
the Holder may file an election under Section 83 of the Internal Revenue Code of
1986, as amended, in substantially the form attached as Exhibit B. The Holder
acknowledges that if he or she does not file such an election, as the Granted
Shares become vested in accordance with Section 2.1, the Holder will have income
for tax purposes equal to the fair market value of the Granted Shares at such
date, less the price paid for the Granted Shares by the Holder.

 

Any taxes due from the Holder that are required to be withheld by the Company
under any applicable tax law shall be paid by the Holder by depositing with the
Company an amount of cash equal to the amount determined by the Company to be
required with respect to the statutory minimum of the Holder’s estimated total
federal, state and local tax obligations associated with the vesting of such
shares with respect to the Granted Shares or otherwise withholding from the
Holder’s paycheck an amount equal to the withholding tax due and payable.

 

4

 

 

8.           Equitable Relief. The Holder specifically acknowledges and agrees
that in the event of a breach or threatened breach of the provisions of this
Agreement, including the attempted transfer of the Granted Shares by the Holder
in violation of this Agreement, monetary damages may not be adequate to
compensate the Company, and, therefore, in the event of such a breach or
threatened breach, in addition to any right to damages, the Company shall be
entitled to equitable relief in any court having competent jurisdiction. Nothing
herein shall be construed as prohibiting the Company from pursuing any other
remedies available to it for any such breach or threatened breach.

 

9.           No Obligation to Maintain Relationship. The Company is not by this
Agreement obligated to continue the Holder as an employee, director or
consultant of the Company or any affiliate thereof. The Holder acknowledges: (a)
that the grant of the shares is a one-time benefit which does not create any
contractual or other right to receive future grants of shares, or benefits in
lieu of shares; (b) that all determinations with respect to any such future
grants, including, but not limited to, the times when shares shall be granted,
the number of shares to be granted, the purchase price, and the time or times
when each share shall vest, will be at the sole discretion of the Company; (c)
that the value of the Granted Shares is an extraordinary item of compensation
which is outside the scope of the Holder’s employment contract, if any; and (d)
that the Granted Shares are not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.

 

10.         Notices. Any notices required or permitted by the terms of this
Agreement shall be given by recognized courier service, facsimile, registered or
certified mail, return receipt requested, addressed as follows:

 

If to the Company:

 

NeuMedia, Inc.

4751 Wilshire Blvd., 3rd Floor
Los Angeles, CA 90010

 

If to the Holder:

 

4751 Wilshire Blvd., 3rd Floor
Los Angeles, CA 90010

 

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given on the
earliest of receipt, one business day following delivery by the sender to a
recognized courier service, or three business days following mailing by
registered or certified mail.

 

11.         Benefit of Agreement. Subject to the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.

 

5

 

 

12.         Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof. For the purpose of litigating any dispute
that arises under this Agreement, whether at law or in equity, the parties
hereby consent to exclusive jurisdiction in the State of California and agree
that such litigation shall be conducted in the state courts of State of
California or the federal courts of the United States for the District of Los
Angeles, California.

 

13.         Severability. If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, then such
provision or provisions shall be modified to the extent necessary to make such
provision valid and enforceable, and to the extent that this is impossible, then
such provision shall be deemed to be excised from this Agreement, and the
validity, legality and enforceability of the rest of this Agreement shall not be
affected thereby.

 

14.         Entire Agreement. This Agreement, together with the Services
Agreement, constitutes the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements and understandings relating to the subject
matter hereof. No statement, representation, warranty, covenant or agreement not
expressly set forth in this Agreement shall affect or be used to interpret,
change or restrict the express terms and provisions of this Agreement.

 

15.         Modifications and Amendments; Waivers and Consents. The terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by written document executed by the party entitled to
the benefits of such terms or provisions. No such waiver or consent shall be
deemed to be or shall constitute a waiver or consent with respect to any other
terms or provisions of this Agreement, whether or not similar. Each such waiver
or consent shall be effective only in the specific instance and for the purpose
for which it was given, and shall not constitute a continuing waiver or consent.

 

16.         Consent of Spouse/Domestic Partner. If the Holder has a spouse or
domestic partner as of the date of this Agreement, the Holder’s spouse or
domestic partner shall execute a Consent of Spouse/Domestic Partner in the form
of Exhibit A hereto, effective as of the date hereof. Such consent shall not be
deemed to confer or convey to the spouse or domestic partner any rights in the
Granted Shares that do not otherwise exist by operation of law or the agreement
of the parties. If the Holder subsequent to the date hereof, marries, remarries
or applies to the Company for domestic partner benefits, the Holder shall, not
later than sixty (60) days thereafter, obtain his or her new spouse/domestic
partner’s acknowledgement of and consent to the existence and binding effect of
all restrictions contained in this Agreement by having such spouse/domestic
partner execute and deliver a Consent of Spouse/Domestic Partner in the form of
Exhibit A.

 

6

 

 

17.         Counterparts. This Agreement may be executed in one or more
counterparts, and by different parties hereto on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

18.         Data Privacy. By entering into this Agreement, the Holder: (a)
authorizes the Company and each affiliate thereof to disclose to the Company or
any of its affiliates such information and data as the Company or any such
affiliate shall request in order to facilitate the grant of Granted Shares; (b)
waives any data privacy rights he or she may have with respect to such
information; and (c) authorizes the Company and such affiliate to store and
transmit such information in electronic form.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  NeuMedia, Inc.         By: /s/ David Mandell   Name: David Mandell   Title:
Corporate Secretary         Holder:         By: /s/ Robert Ellin   Name: Robert
Ellin

 

8

 

 

EXHIBIT A

 

CONSENT OF SPOUSE/DOMESTIC PARTNER

 

I, ___________________, spouse or domestic partner of Robert Ellin, acknowledge
that I have read the RESTRICTED STOCK AGREEMENT dated as of [__________],
[_____] (the “Agreement”) to which this Consent is attached as Exhibit A and
that I know its contents. Capitalized terms used and not defined herein shall
have the meanings assigned to such terms in the Agreement. I am aware that by
its provisions the Granted Shares granted to my spouse/domestic partner pursuant
to the Agreement are subject to vesting conditions and that, accordingly, I may
be required to forfeit to NeuMedia, Inc. any or all of the unvested Granted
Shares of which I may become possessed as a result of a gift from my
spouse/domestic partner or a court decree and/or any property settlement in any
domestic litigation.

 

I hereby agree that my interest, if any, in the Granted Shares subject to the
Agreement shall be irrevocably bound by the Agreement and further understand and
agree that any community property interest I may have in the Granted Shares
shall be similarly bound by the Agreement.

 

I agree to the vesting conditions described in the Agreement and I hereby
consent to the cancellation of the Granted Shares to the Company by my
spouse/domestic partner or my spouse/domestic partner’s legal representative in
accordance with the provisions of the Agreement. Further, as part of the
consideration for the Agreement, I agree that at my death, if I have not
disposed of any interest of mine in the Granted Shares by an outright bequest of
the Granted Shares to my spouse or domestic partner, then the Company shall have
the same rights against my legal representative to exercise its rights to the
Granted Shares with respect to any interest of mine in the Granted Shares as it
would have had pursuant to the Agreement if I had acquired the Granted Shares
pursuant to a court decree in domestic litigation.

 

I AM AWARE THAT THE LEGAL, FINANCIAL AND RELATED MATTERS CONTAINED IN THE
AGREEMENT ARE COMPLEX AND THAT I AM FREE TO SEEK INDEPENDENT PROFESSIONAL
GUIDANCE OR COUNSEL WITH RESPECT TO THIS CONSENT. I HAVE EITHER SOUGHT SUCH
GUIDANCE OR COUNSEL OR DETERMINED AFTER REVIEWING THE AGREEMENT CAREFULLY THAT I
WILL WAIVE SUCH RIGHT.

 

Dated as of the ______ day of [__________], [_____].

 

      Print name:

 

A-1

 

 

EXHIBIT B

 

Election to Include Gross Income in Year
of Transfer Pursuant To Section 83(b)
of the Internal Revenue Code of 1986, As Amended

 

In accordance with Section 83(b) of the Internal Revenue Code of 1986, as
amended (the “Code”), the undersigned hereby elects to include in his or her
gross income as compensation for services the excess, if any, of the fair market
value of the property (described below) at the time of transfer over the amount
paid for such property.

 

The following sets for the information required in accordance with the Code and
the regulations promulgated hereunder:

 

1.           The name, address and social security number of the undersigned
are:

 

Name: Robert Ellin

Address:  ________________________

________________________________

Social Security No.:  _______________

 

2.           The description of the property with respect to which the election
is being made is as follows:

 

____________(____) shares (the “Shares”) of Common Stock, $0.0001 par value per
share, of NeuMedia, Inc., a Delaware corporation (the “Company”).

 

3.           This election is made for the calendar year [______], with respect
to the transfer of the property to the taxpayer on [             ], [       ].

 

4.           Description of restrictions: None.

 

5.           The fair market value at time of transfer (determined without
regard to any restrictions other than restrictions which by their terms will
never lapse) of the property with respect to which this election is being made
was not more than $[__] per Share.

 

6.           The amount paid by taxpayer for said property was $0.00 per Share.

 

7.           A copy of this statement has been furnished to the Company.

 

Signed this ______ day of ________________, ________.

 

      Print Name:

 



B-1

